DETAILED ACTION
Claims 1-6, 8-18, and 20 are pending.  Claims 1, 9, and 13 are in independent form. This Office action is FINAL.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6, 8-16, 18, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1
Claims 1-8 recite a method that includes specific steps.  Thus, these claims are directed to a method, which is one of the statutory categories of invention.  Claims 9-12 recite a computer system including a processor.  Thus, these claims are directed to a system, which is one of the statutory categories of invention.  Claims 13-20 recite a non-transitory computer-readable storage medium.  Thus, these claims are directed to a computer product, which is one of the statutory categories of invention.  
Next, the claims are evaluated to determine whether the claims recite a judicial exception.  

Step 2A Prong 1
Claim 1, representative claim for claim 13, recites:
A method, comprising: 
receiving, from a host system at a memory sub-system, a read command to read data from a first block of a first memory die of the memory sub-system;
performing a read operation to read the data from the first block;
monitoring, at the memory sub-system, a bit error rate for the first block of the first memory die based at least in part on performing the read operation; 
determining, at the memory sub-system and based at least in part on the monitoring, that a degradation of the bit error rate for the first  block of the first memory die satisfies a first degradation threshold specific to the first memory die and different from a second degradation threshold specific to a second memory die of the memory sub-system, the first degradation threshold associated with read operations performed on the first block of the first memory die; and 
performing a write operation to write the data from the first block of the first memory die to a second block of the first memory die based at least in part on determining that the bit error rate satisfies the first degradation threshold.
The examiner submits that foregoing underlined limitations comprise a mental process because this subject matter can be completed by a person with merely the aid of a pen and paper.

Claim 2, representative claim for claims 10 and 14, recites:
The method of claim 1, wherein determining that the degradation of the bit error rate satisfies the first degradation threshold comprises: 
determining that the degradation of the bit error rate is equal to or exceeds the first degradation threshold.
The examiner submits that foregoing underlined limitations comprise a mental process because this subject matter can be completed by a person with merely the aid of a pen and paper.

Claim 3, representative claim for claims 11 and 15, recites:
The method of claim 1, further comprising: 
determining that the first block is unable to be read based at least in part on determining that the degradation of the bit error rate satisfies the first degradation threshold, wherein performing the write operation is based at least in part on determining that the first block is unable to read.
The examiner submits that foregoing underlined limitations comprise a mental process because this subject matter can be completed by a person with merely the aid of a pen and paper.

Claim 4, representative claim for claims 12 and 16, recites:
The method of claim 1, further comprising: 
determining the first degradation threshold based at least in part on a number of read operations that triggers a data recovery procedure for the first block, wherein the write operation is performed based at least in part on the number of read operations.
The examiner submits that foregoing underlined limitations comprise a mental process because this subject matter can be completed by a person with merely the aid of a pen and paper.

Claim 6, representative claim for claim 18, recites:
The method of claim 1, further comprising: 
performing a read operation on the second block at least in part on performing the write operation to write the data from the first block of the first memory die to the second block of the first memory die; 
detecting an error in the second block based at least in part on performing the read operation; and 
performing a recovery procedure to retrieve the data of the second block based at least in part on detecting the error.
The examiner submits that foregoing underlined limitations comprise a mental process because this subject matter can be completed by a person with merely the aid of a pen and paper.

Claim 8, representative claim for claim 20, recites:
The method of claim 1, wherein the first degradation threshold is based at least in part on a configuration of the first memory die or the memory sub-system.
The examiner submits that foregoing underlined limitations comprise a mental process because this subject matter can be completed by a person with merely the aid of a pen and paper.

Claim 9 recites:
A system comprising:
a plurality of memory components; and 
a processing device, operatively coupled with the plurality of memory components, to: 
receive, from a host system at a memory sub-system, a read command to read data from a first block of a first memory die of the memory sub-system; 
perform a read operation to read the data from the first block;
detect, at the memory sub-system and based at least in part on performing the read operation, that a bit error rate degradation for the first block of the first memory die satisfies a first degradation threshold specific to the first memory die and different from a second degradation threshold specific to a second memory die of the memory sub-system, the first degradation threshold associated with data recovery for the first memory die;
write the data from the first block of the first memory die to a second block of the first memory die based at least in part on detecting that the bit error rate degradation satisfies the first degradation threshold.
The examiner submits that foregoing underlined limitations comprise a mental process because this subject matter can be completed by a person with merely the aid of a pen and paper.

Next, the claims are evaluated to determine whether the claim as a whole integrates the abstract idea into a practical application of the exception.  

Step 2A Prong 2
The claims includes the following additional limitations: “performing a write operation to write data from the block of the memory die to a second block of the memory die based at least in part on determining that the bit error rate satisfies the degradation threshold”, “performing a read operation on the second block at least in part on performing the write operation to write the data from the block of the memory die to the second block of the memory die”, “a plurality of memory components”, “a processing device”, “receiving, from a host system at a memory sub-system, a read command to read data from a first block of a first memory die of the memory sub-system”, and “performing a read operation to read the data from the first block”.

Regarding “a plurality of memory components” and “a processing device” the examiner submits that these additional limitations are referencing generic computer components and merely includes instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea.  
Regarding “performing a write operation to write data from the block of the memory die to a second block of the memory die based at least in part on determining that the bit error rate satisfies the degradation threshold”, “performing a read operation on the second block at least in part on performing the write operation to write the data from the block of the memory die to the second block of the memory die”, “receiving, from a host system at a memory sub-system, a read command to read data from a first block of a first memory die of the memory sub-system”, and “performing a read operation to read the data from the first block”, the examiner submits that these additional limitations could simply refer to as merely storing or retrieving data information in memory.  Therefore, in support of this conclusion, see MPEP 2106.05(d)(II) which states that courts have recognized storing and retrieving information in memory are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application of the exception.  
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For example, there is no indication that the combination of elements improves the functioning of a computer or improves any other technology.
Next, the claims as a whole are analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claims amount to significantly more than the exception.  

Step 2B
Regarding “a plurality of memory components” and “a processing device” the examiner submits that these additional limitations are referencing generic computer components and merely includes instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea.  
Regarding “performing a write operation to write data from the block of the memory die to a second block of the memory die based at least in part on determining that the bit error rate satisfies the degradation threshold”, “performing a read operation on the second block at least in part on performing the write operation to write the data from the block of the memory die to the second block of the memory die”, “receiving, from a host system at a memory sub-system, a read command to read data from a first block of a first memory die of the memory sub-system”, and “performing a read operation to read the data from the first block”, the examiner submits that these additional limitations could simply refer to as merely storing or retrieving data information in memory.  Therefore, in support of this conclusion, see MPEP 2106.05(d)(II) which states that courts have recognized storing and retrieving information in memory are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
Thus, taken alone, the additional elements do not amount to significantly more than the exception.  
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For example, there is no indication that the combination of elements improves the functioning of a computer or improves any other technology.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 9-11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2021/0263821 to Yang et al. (“Yang”) in view of U.S. Publication No. 2019/0066803 to Bhatia et al. (“Bhatia”).

Regarding claim 1, Yang teaches:
A method, comprising: 
monitoring, at the memory sub-system, a bit error rate for the first block of the first memory die based at least in part on performing the read operation (Yang: Paragraph [0133], “The read scanner 614 may read data from a storage block of a plurality of storage blocks of a non-volatile memory array 106 of memory die 108 associated with a plurality of temperature sensors. The read scanner 614 may coordinate with the error correction code decoder 608 to determine a bit error rate for each read of a storage block, this bit error rate may be called a read bit error rate. If the read bit error rate satisfies a read bit error rate threshold, the health manager 612 communicates with the R/W circuit 604 and data mover 606 to have the data of the storage block moved to a new storage block, a free storage block. The data mover 606 moves the data out of the storage block to the free storage block”); 
determining, at the memory sub-system and based at least in part on the monitoring, that a degradation of the bit error rate for the first block of the first memory die satisfies a first degradation threshold (Yang: Paragraph [0133], “The read scanner 614 may read data from a storage block of a plurality of storage blocks of a non-volatile memory array 106 of memory die 108 associated with a plurality of temperature sensors. The read scanner 614 may coordinate with the error correction code decoder 608 to determine a bit error rate for each read of a storage block, this bit error rate may be called a read bit error rate. If the read bit error rate satisfies a read bit error rate threshold, the health manager 612 communicates with the R/W circuit 604 and data mover 606 to have the data of the storage block moved to a new storage block, a free storage block. The data mover 606 moves the data out of the storage block to the free storage block”); and 
performing a write operation to write the data from the first block of the first memory die to a second block of the first memory die based at least in part on determining that the bit error rate satisfies the first degradation threshold (Yang: Paragraph [0133], “The read scanner 614 may read data from a storage block of a plurality of storage blocks of a non-volatile memory array 106 of memory die 108 associated with a plurality of temperature sensors. The read scanner 614 may coordinate with the error correction code decoder 608 to determine a bit error rate for each read of a storage block, this bit error rate may be called a read bit error rate. If the read bit error rate satisfies a read bit error rate threshold, the health manager 612 communicates with the R/W circuit 604 and data mover 606 to have the data of the storage block moved to a new storage block, a free storage block. The data mover 606 moves the data out of the storage block to the free storage block”).

However, Yang does not appear to teach:
receiving, from a host system at a memory sub-system, a read command to read data from a first block of a first memory die of the memory sub-system; 
performing a read operation to read the data from the first block;
the first degradation threshold specific to the first memory die and different from a second degradation threshold specific to a second memory die of the memory sub-system, the first degradation threshold associated with read operations performed on the first block of the first memory die.

However, in the same field of endeavor, Bhatia teaches:
receiving, from a host system at a memory sub-system, a read command to read data from a first block of a first memory die of the memory sub-system (Bhatia: Paragraph [0010], “The performance tracker may be configured to monitor, in response to read commands, read-attempts on the memory device at an initial read-threshold, track performance of the read-attempts at the initial threshold, and estimate performance of each of a plurality of other, non-initial read-thresholds when the performance of the read-attempts at the initial threshold is below a set quality metric”); 
performing a read operation to read the data from the first block (Bhatia: Paragraph [0010], “The performance tracker may be configured to monitor, in response to read commands, read-attempts on the memory device at an initial read-threshold, track performance of the read-attempts at the initial threshold, and estimate performance of each of a plurality of other, non-initial read-thresholds when the performance of the read-attempts at the initial threshold is below a set quality metric”);
the first degradation threshold specific to the first memory die and different from a second degradation threshold specific to a second memory die of the memory sub-system, the first degradation threshold associated with read operations performed on the first block of the first memory die (Bhatia: Paragraph [0007], “Enterprise SSDs have strict QoS requirements which make use of cost-effective Triple-Level Cell (TLC) NAND Flash difficult. NAND flash store data by storing charge in the floating gates of NAND flash cells into one out of 8 possible PV levels. The charge stored in a cell varies randomly, which variance depends on the condition of the NAND block. This includes the number of program-erase cycles the block has experienced, the retention time for the block, the number of page-reads to the block, and the page-type. Depending on the NAND condition, different read-threshold settings may have different bit-error rates (BERs) and corresponding uncorrectable error-correction code (UECC) failure rates. The BER for a read-threshold may also vary for different blocks and dies. However, the BERs of respective different read-threshold settings are not known a priori”).

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Yang by having a first degradation threshold specific to a first memory die and a second different degradation threshold specific to a different die, as taught by Bhatia.  One of ordinary skill in the art would have been motivated to make this modification because it will improve determining threshold with the lowest bit-error-rates. (Bhatia: Paragraph [0057]).

Regarding claim 2, the Yang/Bhatia combination teaches all of the elements of claim 1 and further teaches:
wherein determining that the degradation of the bit error rate satisfies the first degradation threshold comprises: 
determining that the degradation of the bit error rate is equal to or exceeds the first degradation threshold (Yang: Paragraph [0174], “The storage controller 902 may determine a storage block of the plurality of storage blocks having a bit error rate 918 above a read bit error rate threshold 920 through the action of an error correction code decoder 908. The determination that the bit error rate 918 is above, or satisfies, a read bit error rate threshold 920 may be done as part of a read scan operation and/or may be done as part of a CVD scan in which the storage controller 902 seeks to find adjusted read levels”).

Regarding claim 3, the Yang/Bhatia combination teaches all of the elements of claim 1 and further teaches:
determining that the first block is unable to be read based at least in part on determining that the degradation of the bit error rate satisfies the first degradation threshold (Yang: Paragraph [0175], “the storage controller 902 may iteratively read data (or attempt to read the data if there is too many errors to correctly read the data) from the storage block using a predetermined number of different read levels through the action of the read scanner 914. In one example, each iterative read of the data may use read levels that are more likely to correct and/or avoid a bit error rate for a last read. When an iterative read of the data results in a higher bit error rate, the storage controller 902 may use the read levels for a last iterative read as adjusted read levels. In response to successfully reading storage block data through the iterative attempts, the adjustment module 916 may be used to change one or more of the read levels of the storage block to one or more of the predetermined number of different read levels that resulted in the successful data read”), wherein performing the write operation is based at least in part on determining that the first block is unable to read (Yang: Paragraph [0133], “The read scanner 614 may read data from a storage block of a plurality of storage blocks of a non-volatile memory array 106 of memory die 108 associated with a plurality of temperature sensors. The read scanner 614 may coordinate with the error correction code decoder 608 to determine a bit error rate for each read of a storage block, this bit error rate may be called a read bit error rate. If the read bit error rate satisfies a read bit error rate threshold, the health manager 612 communicates with the R/W circuit 604 and data mover 606 to have the data of the storage block moved to a new storage block, a free storage block. The data mover 606 moves the data out of the storage block to the free storage block”).

Regarding claim 9, Yang teaches:
A system comprising:
a plurality of memory components (Yang: Paragraph [0005], “The non-volatile memory array comprises a plurality of memory die”); and 
a processing device, operatively coupled with the plurality of memory components (Yang: Paragraph [0085], “The storage controller 104 receives a logical address and a command from the storage client 114 and performs the corresponding operation in relation to the memory die 108. The storage controller 104 may support block I/O emulation, a direct interface, or both. “Storage controller” refers to any hardware, device, component, element, or circuit configured to manage data operations on non-volatile memory media, and may comprise one or more processors, programmable processors (e.g., FPGAs), ASICs, micro-controllers, or the like. In some embodiments, the storage controller is configured to store data on and/or read data from non-volatile memory media, to transfer data to/from the non-volatile memory device(s), and so on”), to: 
detect, at the memory sub-system and based at least in part on performing the read operation, that a bit error rate degradation for the first block of the first memory die satisfies a first degradation threshold (Yang: Paragraph [0133], “The read scanner 614 may read data from a storage block of a plurality of storage blocks of a non-volatile memory array 106 of memory die 108 associated with a plurality of temperature sensors. The read scanner 614 may coordinate with the error correction code decoder 608 to determine a bit error rate for each read of a storage block, this bit error rate may be called a read bit error rate. If the read bit error rate satisfies a read bit error rate threshold, the health manager 612 communicates with the R/W circuit 604 and data mover 606 to have the data of the storage block moved to a new storage block, a free storage block. The data mover 606 moves the data out of the storage block to the free storage block”);
write the data from the first block of the first memory die to a second block of the first memory die based at least in part on detecting that the bit error rate degradation satisfies the first degradation threshold (Yang: Paragraph [0133], “The read scanner 614 may read data from a storage block of a plurality of storage blocks of a non-volatile memory array 106 of memory die 108 associated with a plurality of temperature sensors. The read scanner 614 may coordinate with the error correction code decoder 608 to determine a bit error rate for each read of a storage block, this bit error rate may be called a read bit error rate. If the read bit error rate satisfies a read bit error rate threshold, the health manager 612 communicates with the R/W circuit 604 and data mover 606 to have the data of the storage block moved to a new storage block, a free storage block. The data mover 606 moves the data out of the storage block to the free storage block”).

However, Yang does not appear to teach:
receive, from a host system at a memory sub-system, a read command to read data from a first block of a first memory die of the memory sub-system; 
perform a read operation to read the data from the first block;
the first degradation threshold specific to the first memory die and different from a second degradation threshold specific to a second memory die of the memory sub-system, the first degradation threshold associated with read operations performed on the first block of the first memory die.

However, in the same field of endeavor, Bhatia teaches:
receive, from a host system at a memory sub-system, a read command to read data from a first block of a first memory die of the memory sub-system (Bhatia: Paragraph [0010], “The performance tracker may be configured to monitor, in response to read commands, read-attempts on the memory device at an initial read-threshold, track performance of the read-attempts at the initial threshold, and estimate performance of each of a plurality of other, non-initial read-thresholds when the performance of the read-attempts at the initial threshold is below a set quality metric”); 
perform a read operation to read the data from the first block (Bhatia: Paragraph [0010], “The performance tracker may be configured to monitor, in response to read commands, read-attempts on the memory device at an initial read-threshold, track performance of the read-attempts at the initial threshold, and estimate performance of each of a plurality of other, non-initial read-thresholds when the performance of the read-attempts at the initial threshold is below a set quality metric”);
the first degradation threshold specific to the first memory die and different from a second degradation threshold specific to a second memory die of the memory sub-system, the first degradation threshold associated with read operations performed on the first block of the first memory die (Bhatia: Paragraph [0007], “Enterprise SSDs have strict QoS requirements which make use of cost-effective Triple-Level Cell (TLC) NAND Flash difficult. NAND flash store data by storing charge in the floating gates of NAND flash cells into one out of 8 possible PV levels. The charge stored in a cell varies randomly, which variance depends on the condition of the NAND block. This includes the number of program-erase cycles the block has experienced, the retention time for the block, the number of page-reads to the block, and the page-type. Depending on the NAND condition, different read-threshold settings may have different bit-error rates (BERs) and corresponding uncorrectable error-correction code (UECC) failure rates. The BER for a read-threshold may also vary for different blocks and dies. However, the BERs of respective different read-threshold settings are not known a priori”).

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Yang by having a first degradation threshold specific to a first memory die and a second different degradation threshold specific to a different die, as taught by Bhatia.  One of ordinary skill in the art would have been motivated to make this modification because it will improve determining threshold with the lowest bit-error-rates. (Bhatia: Paragraph [0057]).

Regarding claim 10, the Yang/Bhatia combination teaches all of the elements of claim 9 and further teaches:
the processing device to:
detect that the bit error rate degradation is equal to or exceeds the first degradation threshold (Yang: Paragraph [0174], “The storage controller 902 may determine a storage block of the plurality of storage blocks having a bit error rate 918 above a read bit error rate threshold 920 through the action of an error correction code decoder 908. The determination that the bit error rate 918 is above, or satisfies, a read bit error rate threshold 920 may be done as part of a read scan operation and/or may be done as part of a CVD scan in which the storage controller 902 seeks to find adjusted read levels”).

Regarding claim 11, the Yang/Bhatia combination teaches all of the elements of claim 9 and further teaches:
the processing device to: 
detect that the first block is unable to be read based at least in part on detecting that the bit error rate degradation satisfies the first degradation threshold (Yang: Paragraph [0175], “the storage controller 902 may iteratively read data (or attempt to read the data if there is too many errors to correctly read the data) from the storage block using a predetermined number of different read levels through the action of the read scanner 914. In one example, each iterative read of the data may use read levels that are more likely to correct and/or avoid a bit error rate for a last read. When an iterative read of the data results in a higher bit error rate, the storage controller 902 may use the read levels for a last iterative read as adjusted read levels. In response to successfully reading storage block data through the iterative attempts, the adjustment module 916 may be used to change one or more of the read levels of the storage block to one or more of the predetermined number of different read levels that resulted in the successful data read”), wherein writing data from the first block of the first memory die to the second block is based at least in part on detecting that the first block is unable to read (Yang: Paragraph [0133], “The read scanner 614 may read data from a storage block of a plurality of storage blocks of a non-volatile memory array 106 of memory die 108 associated with a plurality of temperature sensors. The read scanner 614 may coordinate with the error correction code decoder 608 to determine a bit error rate for each read of a storage block, this bit error rate may be called a read bit error rate. If the read bit error rate satisfies a read bit error rate threshold, the health manager 612 communicates with the R/W circuit 604 and data mover 606 to have the data of the storage block moved to a new storage block, a free storage block. The data mover 606 moves the data out of the storage block to the free storage block”).

	Regarding claim 13, Yang teaches:
A non-transitory computer-readable storage medium comprising instructions that, when executed by a processing device (Yang: [0206], “The volatile memory 1318 and the non-volatile memory 1320 are examples of tangible media configured to store computer readable data and instructions to implement various embodiments of the processes described herein. Other types of tangible media include removable memory (e.g., pluggable USB memory devices, mobile device SIM cards), optical storage media such as CD-ROMS, DVDs, semiconductor memories such as flash memories, non-transitory read-only-memories (ROMS), battery-backed volatile memories, networked storage devices, and the like. The volatile memory 1318 and the non-volatile memory 1320 may be configured to store the basic programming and data constructs that provide the functionality of the disclosed processes and other embodiments thereof that fall within the scope of the claimed solution”), cause the processing device to: 
monitor, at the memory sub-system, a bit error rate for the first block of the first memory die based at least in part on performing the read operation (Yang: Paragraph [0133], “The read scanner 614 may read data from a storage block of a plurality of storage blocks of a non-volatile memory array 106 of memory die 108 associated with a plurality of temperature sensors. The read scanner 614 may coordinate with the error correction code decoder 608 to determine a bit error rate for each read of a storage block, this bit error rate may be called a read bit error rate. If the read bit error rate satisfies a read bit error rate threshold, the health manager 612 communicates with the R/W circuit 604 and data mover 606 to have the data of the storage block moved to a new storage block, a free storage block. The data mover 606 moves the data out of the storage block to the free storage block”); 
determine, at the memory sub-system and based at least in part on the monitoring, that a degradation of the bit error rate for the first block of the first memory die satisfies a first degradation threshold (Yang: Paragraph [0133], “The read scanner 614 may read data from a storage block of a plurality of storage blocks of a non-volatile memory array 106 of memory die 108 associated with a plurality of temperature sensors. The read scanner 614 may coordinate with the error correction code decoder 608 to determine a bit error rate for each read of a storage block, this bit error rate may be called a read bit error rate. If the read bit error rate satisfies a read bit error rate threshold, the health manager 612 communicates with the R/W circuit 604 and data mover 606 to have the data of the storage block moved to a new storage block, a free storage block. The data mover 606 moves the data out of the storage block to the free storage block”); and 
perform a write operation to write the data from the first block of the first memory die to a second block of the first memory die based at least in part on determining that the bit error rate satisfies the first degradation threshold (Yang: Paragraph [0133], “The read scanner 614 may read data from a storage block of a plurality of storage blocks of a non-volatile memory array 106 of memory die 108 associated with a plurality of temperature sensors. The read scanner 614 may coordinate with the error correction code decoder 608 to determine a bit error rate for each read of a storage block, this bit error rate may be called a read bit error rate. If the read bit error rate satisfies a read bit error rate threshold, the health manager 612 communicates with the R/W circuit 604 and data mover 606 to have the data of the storage block moved to a new storage block, a free storage block. The data mover 606 moves the data out of the storage block to the free storage block”).

However, Yang does not appear to teach:
receive, from a host system at a memory sub-system, a read command to read data from a first block of a first memory die of the memory sub-system; 
perform a read operation to read the data from the first block;
the first degradation threshold specific to the first memory die and different from a second degradation threshold specific to a second memory die of the memory sub-system, the first degradation threshold associated with read operations performed on the first block of the first memory die.

However, in the same field of endeavor, Bhatia teaches:
receive, from a host system at a memory sub-system, a read command to read data from a first block of a first memory die of the memory sub-system (Bhatia: Paragraph [0010], “The performance tracker may be configured to monitor, in response to read commands, read-attempts on the memory device at an initial read-threshold, track performance of the read-attempts at the initial threshold, and estimate performance of each of a plurality of other, non-initial read-thresholds when the performance of the read-attempts at the initial threshold is below a set quality metric”); 
perform a read operation to read the data from the first block (Bhatia: Paragraph [0010], “The performance tracker may be configured to monitor, in response to read commands, read-attempts on the memory device at an initial read-threshold, track performance of the read-attempts at the initial threshold, and estimate performance of each of a plurality of other, non-initial read-thresholds when the performance of the read-attempts at the initial threshold is below a set quality metric”);
the first degradation threshold specific to the first memory die and different from a second degradation threshold specific to a second memory die of the memory sub-system, the first degradation threshold associated with read operations performed on the first block of the first memory die (Bhatia: Paragraph [0007], “Enterprise SSDs have strict QoS requirements which make use of cost-effective Triple-Level Cell (TLC) NAND Flash difficult. NAND flash store data by storing charge in the floating gates of NAND flash cells into one out of 8 possible PV levels. The charge stored in a cell varies randomly, which variance depends on the condition of the NAND block. This includes the number of program-erase cycles the block has experienced, the retention time for the block, the number of page-reads to the block, and the page-type. Depending on the NAND condition, different read-threshold settings may have different bit-error rates (BERs) and corresponding uncorrectable error-correction code (UECC) failure rates. The BER for a read-threshold may also vary for different blocks and dies. However, the BERs of respective different read-threshold settings are not known a priori”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Yang by having a first degradation threshold specific to a first memory die and a second different degradation threshold specific to a different die, as taught by Bhatia.  One of ordinary skill in the art would have been motivated to make this modification because it will improve determining threshold with the lowest bit-error-rates. (Bhatia: Paragraph [0057]).


Regarding claim 14, the Yang/Bhatia combination teaches all of the elements of claim 13 and further teaches:
The non-transitory computer-readable storage medium of claim 13, wherein the instructions, when executed by the processing device, further cause the processing device to: 
determine that the degradation of the bit error rate is equal to or exceeds the first degradation threshold (Yang: Paragraph [0174], “The storage controller 902 may determine a storage block of the plurality of storage blocks having a bit error rate 918 above a read bit error rate threshold 920 through the action of an error correction code decoder 908. The determination that the bit error rate 918 is above, or satisfies, a read bit error rate threshold 920 may be done as part of a read scan operation and/or may be done as part of a CVD scan in which the storage controller 902 seeks to find adjusted read levels”).
Regarding claim 15, the Yang/Bhatia combination teaches all of the elements of claim 13 and further teaches:
The non-transitory computer-readable storage medium of claim 13, wherein the instructions, when executed by the processing device, further cause the processing device to: 
determine that the first block is unable to be read based at least in part on determining that the degradation of the bit error rate satisfies the first degradation threshold (Yang: Paragraph [0175], “the storage controller 902 may iteratively read data (or attempt to read the data if there is too many errors to correctly read the data) from the storage block using a predetermined number of different read levels through the action of the read scanner 914. In one example, each iterative read of the data may use read levels that are more likely to correct and/or avoid a bit error rate for a last read. When an iterative read of the data results in a higher bit error rate, the storage controller 902 may use the read levels for a last iterative read as adjusted read levels. In response to successfully reading storage block data through the iterative attempts, the adjustment module 916 may be used to change one or more of the read levels of the storage block to one or more of the predetermined number of different read levels that resulted in the successful data read”), wherein performing the write operation is based at least in part on determining that the first block is unable to read (Yang: Paragraph [0133], “The read scanner 614 may read data from a storage block of a plurality of storage blocks of a non-volatile memory array 106 of memory die 108 associated with a plurality of temperature sensors. The read scanner 614 may coordinate with the error correction code decoder 608 to determine a bit error rate for each read of a storage block, this bit error rate may be called a read bit error rate. If the read bit error rate satisfies a read bit error rate threshold, the health manager 612 communicates with the R/W circuit 604 and data mover 606 to have the data of the storage block moved to a new storage block, a free storage block. The data mover 606 moves the data out of the storage block to the free storage block”).

Claims 4, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Bhatia and further in view of U.S. Publication No. 2019/0004964 to Kanno ("Kanno").

Regarding claim 4, the Yang/Bhatia combination teaches all of the elements of claim 1. However, the Yang/Bhatia combination does not appear to teach:
determining the first degradation threshold based at least in part on a number of read operations that triggers a data recovery procedure for the first block, wherein the write operation is performed based at least in part on the number of read operations.

However, in the same field of endeavor, Kanno teaches:
determining the first degradation threshold based at least in part on a number of read operations that triggers a data recovery procedure for the first block, wherein the write operation is performed based at least in part on the number of read operations (Kanno: Paragraph [0244], “The controller 4 determines whether or not the bit error rate or the number of reads of the detected block is greater than or equal to a threshold for data move (step S143). This threshold is a threshold for determining whether or not the corrected data should be moved to a block different from the detected block”).

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Yang/Bhatia combination by determining the degradation threshold based on a number of reads and the write operation is based on a number of read operations, as taught by Kanno.  One of ordinary skill in the art would have been motivated to make this modification because it will assist in improving reliability. (Kanno: Paragraph [0257]).

Regarding claim 12, the Yang/Bhatia combination teaches all of the elements of claim 9. However, the Yang/Bhatia combination does not appear to teach:
the processing device to: 
determine a number of read operations that triggers a data recovery procedure for the first block; and
determine the first degradation threshold based at least in part on determining the number of read operations that triggers the data recovery procedure for the first block.

However, in the same field of endeavor, Kanno teaches:
the processing device to: 
determine a number of read operations that triggers a data recovery procedure for the first block (Kanno: Paragraph [0244], “The controller 4 determines whether or not the bit error rate or the number of reads of the detected block is greater than or equal to a threshold for data move (step S143). This threshold is a threshold for determining whether or not the corrected data should be moved to a block different from the detected block”); and 
determine the first degradation threshold based at least in part on determining the number of read operations that triggers the data recovery procedure for the first block (Kanno: Paragraph [0244], “The controller 4 determines whether or not the bit error rate or the number of reads of the detected block is greater than or equal to a threshold for data move (step S143). This threshold is a threshold for determining whether or not the corrected data should be moved to a block different from the detected block”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by the Yang/Bhatia combination by determining the degradation threshold based on a number of reads and the write operation is based on a number of read operations, as taught by Kanno.  One of ordinary skill in the art would have been motivated to make this modification because it will assist in improving reliability. (Kanno: Paragraph [0257]).

Regarding claim 16, the Yang/Bhatia combination teaches all of the elements of claim 13. However, the Yang/Bhatia combination does not appear to teach:
determine the first degradation threshold based at least in part on a number of read operations that triggers a data recovery procedure for the first block, wherein the write operation is performed based at least in part on the number of read operations.

However, in the same field of endeavor, Kanno teaches:
determine the first degradation threshold based at least in part on a number of read operations that triggers a data recovery procedure for the first block, wherein the write operation is performed based at least in part on the number of read operations (Kanno: Paragraph [0244], “The controller 4 determines whether or not the bit error rate or the number of reads of the detected block is greater than or equal to a threshold for data move (step S143). This threshold is a threshold for determining whether or not the corrected data should be moved to a block different from the detected block”).

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-transitory computer-readable disclosed by the Yang/Bhatia combination by determining the degradation threshold based on a number of reads and the write operation is based on a number of read operations, as taught by Kanno.  One of ordinary skill in the art would have been motivated to make this modification because it will assist in improving reliability. (Kanno: Paragraph [0257]).

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Bhatia and further in view of U.S. Publication No. 2021/0026564 to Her et al. ("Her").

Regarding claim 5, the Yang/Bhatia combination teaches all of the elements of claim 1. However, the Yang/Bhatia combination does not appear to teach:
performing a test read operation on the first block prior to performing the read operation on the first block, wherein performing the write operation is based at least in part on an unsuccessful test read operation.

However, in the same field of endeavor, Her teaches:
performing a test read operation on the first block prior to performing the read operation on the first block, wherein performing the write operation is based at least in part on an unsuccessful test read operation (Her: Paragraph [0030], “The controller 1200 may count the number of error bits included in data read as a result of the test read operation of the selected memory block, and when the number of counted error bits is equal to or greater than a set number, the controller 1200 may performs a read reclaim operation on the selected memory block”; and Claim 17, “The method of claim 16, further comprising: receiving data read from the first memory block as a result of the test read operation; detecting one or more error bits in the data read from the first memory block; and performing, based on a number of the detected error bits, a read reclaim operation to move data stored in the first memory block to another memory block”).

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Yang/Bhatia combination by performing a test read operation, wherein performing the write operation is based at least in part on an unsuccessful test read operation, as taught by Her.  One of ordinary skill in the art would have been motivated to make this modification because it will assist in improving reliability of data. (Her: Paragraph [0006]).

Regarding claim 17, the Yang/Bhatia combination teaches all of the elements of claim 13.  However, the Yang/Bhatia combination does not appear to teach:
performing a test read operation on the first block prior to performing the read operation on the first block, wherein performing the write operation is based at least in part on an unsuccessful test read operation.

However, in the same field of endeavor, Her teaches:
performing a test read operation on the first block prior to performing the read operation on the first block, wherein performing the write operation is based at least in part on an unsuccessful test read operation (Her: Paragraph [0030], “The controller 1200 may count the number of error bits included in data read as a result of the test read operation of the selected memory block, and when the number of counted error bits is equal to or greater than a set number, the controller 1200 may performs a read reclaim operation on the selected memory block”; and Claim 17, “The method of claim 16, further comprising: receiving data read from the first memory block as a result of the test read operation; detecting one or more error bits in the data read from the first memory block; and performing, based on a number of the detected error bits, a read reclaim operation to move data stored in the first memory block to another memory block”).

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-transitory computer-readable storage medium disclosed by the Yang/Bhatia combination by performing a test read operation, wherein performing the write operation is based at least in part on an unsuccessful test read operation, as taught by Her.  One of ordinary skill in the art would have been motivated to make this modification because it will assist in improving reliability of data. (Her: Paragraph [0006]).

Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Bhatia and further in view of U.S. Publication No. 2019/0265888 to Yang ("‘888 Pub").

Regarding claim 8, the Yang/Bhatia combination teaches all of the elements of claim 1.  However, the Yang/Bhatia combination does not appear to teach:
wherein the first degradation threshold is based at least in part on a configuration of the first memory die or the memory sub-system.

However, in the same field of endeavor, the ‘888 Pub teaches:
wherein the first degradation threshold is based at least in part on a configuration of the first memory die or the memory sub-system (‘888 Pub: Paragraph [0059], “It should be noted that the terms “likely” or “likelihood” refer to the fact that the controller 102 may not know with certainty whether or not the bit error rate will go above the threshold based on the various conditions or variables present in the system 100. “Likelihood” can be determined in any suitable way. For example, in one embodiment, the storage system 100 contains a table or other data structure with values associated with various system conditions and variables and compares the total value of the system conditions and variables present at a given time to a number to determine “likelihood.” As another example, which will be illustrated in more detail below, different thresholds are set for various system conditions and variables, and the controller 102 checks these thresholds in various combinations in making its determination”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified method disclosed by the Yang/Bhatia combination by having a degradation threshold that is based on configurations of the memory, as taught by ‘888 Pub.  One of ordinary skill in the art would have been motivated to make this modification because it will assist in improving efficiency without sacrificing bit-error rate thresholds beyond which the system performance will suffer. (‘888 Pub: Paragraph [0063]).

Regarding claim 20, the Yang/Bhatia combination teaches all of the elements of claim 13.  However, the Yang/Bhatia combination does not appear to teach:
wherein the first degradation threshold is based at least in part on a configuration of the first memory die or the memory sub-system.

However, in the same field of endeavor, the ‘888 Pub teaches:
wherein the first degradation threshold is based at least in part on a configuration of the first memory die or the memory sub-system (‘888 Pub: Paragraph [0059], “It should be noted that the terms “likely” or “likelihood” refer to the fact that the controller 102 may not know with certainty whether or not the bit error rate will go above the threshold based on the various conditions or variables present in the system 100. “Likelihood” can be determined in any suitable way. For example, in one embodiment, the storage system 100 contains a table or other data structure with values associated with various system conditions and variables and compares the total value of the system conditions and variables present at a given time to a number to determine “likelihood.” As another example, which will be illustrated in more detail below, different thresholds are set for various system conditions and variables, and the controller 102 checks these thresholds in various combinations in making its determination”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-transitory computer-readable storage medium disclosed by the Yang/Bhatia combination by having a degradation threshold that is based on configurations of the memory, as taught by ‘888 Pub.  One of ordinary skill in the art would have been motivated to make this modification because it will assist in improving efficiency without sacrificing bit-error rate thresholds beyond which the system performance will suffer. (‘888 Pub: Paragraph [0063]).

Allowable Subject Matter
Claims 6 and 18 are rejected under non-art rejections (35 U.S.C 101), but contain allowable subject matter if written to overcome current rejections.

As to claim 6 (representative of claim 18), it contains allowable subject matter when the claim is taken as a whole.  See the bolded/italicized/underlined text indicating aspects that in combination with the remainder of the claim differentiate it from prior art:

6. The method of claim 1, further comprising: 
performing a read operation on the second block at least in part on performing the write operation to write the data from the first block of the first memory die to the second block of the first memory die; 
detecting an error in the second block based at least in part on performing the read operation; and 
performing a recovery procedure to retrieve the data of the second block based at least in part on detecting the error.

Response to Arguments
Applicant's arguments, see pages 9-13, filed 07/28/2022, with respect to the 101 rejections have been fully considered but they are not persuasive. In particular, the newly introduced elements of Claim 1 are still viewed as merely data accessing/gathering.  It does not make the application into a practical application. The Applicant provides an example of when a GUI made an application into a practical application; however, the mere data gathering of the present application does not relate to the example provided. Therefore, the rejection is held.
Applicant’s arguments, see pages 13-16, filed 07/28/2022, with respect to 102/103 rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in light of newly introduced elements changing the scope of the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  (US 20200066362 A1, US 20190065118 A1, US 20170213597 A1).
US 20200066362 A1: Another characteristic associated with the memory component can be die-to-die variation. The dies of a memory component of multiple memory components can exhibit different characteristics and performance that are a result of variations in the composition of the dies due to the manufacturing process of the memory component. Accordingly, some dies of the memory component can store data more reliably (e.g., require less error correction operations) than other dies of the memory component. Upon reading data from the different dies of the memory component, an error rate associated with the data can be determined and utilized to identify weak dies. A weak die can correspond to a die having an error rate that exceeds a threshold value. For example, if the threshold value for error rate is 250 errors per million bits of data read from a die and data read from a particular die is determined to have 300 errors per million bits of data read, then the particular die can be identified as being a weak die. Data stored at a weak die is more susceptible to being effected by write disturb stress. Accordingly, as the error rate associated with data stored at a die increases, the frequency at which the data stored at the die is refreshed also increases.
US 20190065118 A1: The method further comprises, in block 306, processing data (for example, an input voltage vector) with the plurality of memory arrays to provide output data comprising a plurality of output bits. Block 308 comprises determining, for at least one of the output bits, an error rate. The bit error rate for the output bits relating to a lower significance input data portion may generally be higher than the bit error rate for output bits relating to a high significance input data portion. In some examples, the arrays may be arranged such that the bit error rate for the high significance bits is below a first threshold (for example 1%, or less than 1 bit of the output, or some other threshold), whereas the bit error rate for the low significance bits is below a second threshold (for example 5% or less than 5 bits of the output, or the like).
US 20170213597 A1: In the previously discussed embodiments the same threshold is used for all pages of each NAND 20 in steps 101, 102 and 106. However, different page types, different topologies, different wordlines and different layers have different bit error rates. In embodiments of the present invention different page types (e.g., lower middle, upper) have different thresholds and/or different block topologies (i.e. different positions within the NAND die) have different thresholds voltages and/or different wordlines (a wordline at the bottom of the NAND string might exhibit different behavior compared to the one at the top) have different thresholds and/or different layers (when dealing with monolithic 3D memories) have different thresholds. When P/E or BER thresholds are used that are not the same for all pages of the NAND 20, the characteristics determined in step 105 need to be identified 105 using the same categorization as that of the characteristic threshold. More particularly, characteristic values can be determined based on the characteristic of the pages and/or blocks being operated on. This can include, for example, storing the number of P/E cycles or BER in all lower pages of a block; storing the number of P/E cycles or BER in all middle pages of a block; storing the number of P/E cycles or BER in all upper pages of a block; and storing number of P/E cycles or BER values based on groupings of wordline number and/or layer number.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew N Putaraksa whose telephone number is (303)297-4365.  The examiner can normally be reached on Monday-Thursday 7:00am-5:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW N PUTARAKSA/Examiner, Art Unit 2114                                                                                                                                                                                                        

/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114